           Case 1:19-cv-01170-AWI-SAB Document 42 Filed 08/10/21 Page 1 of 2



1
2
3

4
5
6

7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JEFFREY FRANKLIN,                                 )   Case No. 1:19-cv-01170-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER ADOPTING FINDINGS AND
13            v.                                       )   RECOMMENDATIONS, GRANTING
                                                           DEFENDANT’S MOTION TO DISMISS, AND
14                                                     )   DIRECTING CLERK OF COURT TO
     HAROLD TATE, et al.,
                                                       )   TERMINATE ACTION
15                   Defendants.                       )
                                                       )   (Doc. Nos. 40, 41)
16                                                     )

17            Plaintiff Jeffrey Franklin is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On July 15, 2021, the Magistrate Judge issued a Findings and Recommendation

21   recommending that Defendant’s motion to dismiss the action be granted. (Doc. No. 41.) The Findings

22   and Recommendation was served on the parties and contained notice that objections were due within

23   fourteen (14) days. (Id.) Plaintiff did not file objections and the time to do so has passed.

24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

26   Recommendations to be supported by the record and by proper analysis.

27   ///

28   ///

                                                           1
       Case 1:19-cv-01170-AWI-SAB Document 42 Filed 08/10/21 Page 2 of 2



1          Based on the foregoing, it is HEREBY ORDERED that:

2          1.    The Findings and Recommendations filed on July 15, 2021, is adopted in full; and

3          2.    Defendant’s motion to dismiss the action filed on June 7, 2021 (Doc. No. 40) is

4                granted; and

5          3.    The action is dismissed with prejudice for Plaintiff’s failure to comply with his

6                discovery obligations and orders of the Court.

7
8    IT IS SO ORDERED.

9    Dated: August 10, 2021
                                              SENIOR DISTRICT JUDGE
10

11
12
13
14

15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                     2
